Citation Nr: 0430219	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  00-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for low back pain secondary to mechanical strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that a February 2001 letter to the veteran 
informed him that a VA Form 9, received in February 2001, was 
not a timely substantive appeal with respect to the October 
1999 rating decision regarding claims of entitlement to 
increased rating for left and right malleolar arthralgia and 
left and right patellofemoral syndrome.  See 38 C.F.R. 
§ 20.302(b) (2003).  To the Board's knowledge the veteran did 
not timely appeal the RO's determination as to untimeliness.  
As such, these issues are not currently before the Board for 
appellate review.  The veteran's later communications can, 
however, be construed as claims for increase for his knee and 
ankle disabilities.  Additionally, the veteran has again 
raised a claim of entitlement to service connection for a 
lung disorder (previously denied in a November 1997 Board 
decision) and entitlement to service connection for a toenail 
disorder and for migraine headaches.  These issues are 
referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is service-connected for sinusitis, rated as 
noncompensably disabling, pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6513, and for low back pain secondary to 
mechanical strain, rated as 10 percent disabling, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5295.  Regarding his 
sinusitis, the veteran claims that he has sinus infections, 
nausea, dizziness, and migraine headaches as a result of such 
disability.  Pertinent to his back disability, he contends 
that he has limited motion in his back and is in constant 
pain.  He contends that higher ratings are warranted.   

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
claim now before the Board.  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations.  
First, the veteran was last afforded VA examinations for 
sinusitis and his back disability in October 1999 and 
December 1999, respectively.  As such, remand to schedule 
contemporary examinations is needed to ascertain an accurate 
disability picture prior to Board consideration of the 
ratings to be assigned to the veteran's service-connected 
disabilities.  

Second, regarding the veteran's back disability, VA's 
Schedule for Rating Disabilities (Rating Schedule), as 
pertains to disabilities of the spine, has been amended twice 
during the pendency of the veteran's appeal.  

The Board observes that the veteran's spinal disability is 
currently evaluated under Diagnostic Code 5295 and there is 
no indication of neurologic involvement in the medical 
evidence currently of record.  However, the Board notes that 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, was amended effective September 23, 2002.  See 
67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The revised 
diagnostic code provides for the evaluation of intervertebral 
disc syndrome (pre-operatively or post-operatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Moreover, effective September 26, 2003, the rating criteria 
for evaluating other spine disorders were amended.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  The changes in the 
rating criteria include changes to Diagnostic Code 5295 that 
are relevant to the evaluation of the veteran's service-
connected back disability.  See also corrections at 69 Fed. 
Reg. 32, 449 (June 10, 2004).  

The veteran has not been advised of the September 2002 or 
September 2003 regulatory changes and the RO has not yet 
considered the veteran's appeal under these revised 
diagnostic codes.  See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 
(November 19, 2003), citing to Landgraf v. USI Film Products, 
511 U.S. 244 (1994); Dudnick v. Brown, 10 Vet. App. 79 
(1997).

Third, in his December 1999 notice of disagreement, the 
veteran indicated that he had been treated by Drs. J. 
Flanders and B. Tilben for chronic sinusitis, a lung 
disorder, and a toenail condition.  Such relevant medical 
records should be obtained in consideration of the veteran's 
appeal.  Additionally, all outstanding records of medical 
treatment relevant to the veteran's sinusitis or back 
disability should be obtained for consideration in connection 
with the veteran's appeal.

Finally, the Board observes that the RO has attempted 
numerous times to obtain the veteran's Social Security 
Administration (SSA) records.  The most recent attempt was in 
February 2004 and there is no indication the SSA responded.  
The last response from SSA is dated September 2003 and it 
indicates that the veteran's requested folder, containing 
medical information, was in the Office of Hearings and 
Appeals and as such, the folder was unobtainable at that 
time.  The RO was advised to resubmit a new request in 90 
days.  While on remand, another attempt to obtain the 
veteran's SSA folder should be made. 


For the above reasons, the case is REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his increased 
rating claims, and indicating whether the 
veteran should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  Furthermore, the RO should 
notify the veteran of the revisions of 
the pertinent portions of VA's Rating 
Schedule, see 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) and 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to 
include the recent corrections).  

2.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for sinusitis or a back 
disability.  The RO should take the 
appropriate steps to obtain identified 
records, specifically those from Drs. 
Flanders and Tilben, not already 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  



3.  The RO should, in any case, again 
attempt to obtain from SSA any 
determination pertinent to the veteran's 
claim for disability benefits, as well as 
any medical records relied upon 
concerning that claim.  A response, 
negative or positive, should be 
associated with the claims file.

4.  After the above development has been 
completed and all obtained treatment 
records associated with the claims file, 
the veteran should be afforded a VA 
examination to determine the severity of 
his back disability.  VA should forward 
the claims file to the examiner for 
review and ask the examiner to confirm in 
his written report that he conducted such 
a review.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of low back motion and then state 
the veteran's actual passive and active 
ranges of low back motion in degrees.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected back 
disability, to include characteristic 
pain, demonstrable muscle spasm, and 
absent ankle jerk.  The examiner should 
elicit history concerning the frequency 
and duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  

The examiner should describe all 
symptomatology of the veteran's back 
disability and all manifestations of 
such.  

The rationale for all opinions expressed 
should also be provided.

5.  The veteran should also be afforded a 
VA examination to determine the severity 
of his sinusitis.  VA should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  All indicated studies, including 
X-rays, should be performed.  

The examiner should indicate if the 
veteran has: osteomyelitis, headaches, 
pain and tenderness of the affected 
sinus, purulent discharge, or crusting. 
The examiner should also elicit from the 
veteran if he suffers from incapacitating 
episodes of sinusitis requiring prolonged 
antibiotic treatment.  The examining 
physician should provide complete 
rationale for all conclusions reached.

6.  After completing the above, the 
veteran's increased rating claims should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

